Citation Nr: 0123366
Decision Date: 09/26/01	Archive Date: 12/03/01

DOCKET NO. 97-08 684               DATE SEP 26, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Winston-Salem, North Carolina

THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a neck disorder.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel

INTRODUCTION

The veteran served on active duty from July 1974 to March 1975.

This matter was initially before the Board of Veterans' Appeals
(Board) on appeal from a December 1996 rating action of the
Winston-Salem, North Carolina Regional Office (RO) of the
Department of Veterans Affairs (VA).

In an October 1999 decision, the Board denied the veteran's claim.
In a February 2001 Order, the United States Court of Appeals for
Veterans Claims (hereinafter, the Court) determined that the
veteran had filed a timely appeal to the Court. In the February
2001 Order, the Court vacated the October 1999 Board decision and
remanded the matters for additional proceedings.

REMAND

In the October 1999 decision, the Board denied the veteran's claims
as not well grounded. As noted by the Court in its February 2001
Order, the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (VCAA), eliminated any duty on the part of a
claimant to submit a well grounded claim, and it significantly
added to and amended the statutory law concerning VA's duties when
processing claims for VA benefits. This liberalizing law is
applicable to this appeal. See Karnas v. Derwinski, 1 Vet. App.
308, 312-13 (1991). To implement the provisions of the law, VA
promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29,
2001) (to be codified at 38 C.F.R. 3.102, 3.156(a), 3.159,
3.326(a)).

Given those changes, the Board finds that a remand in this case is
required for compliance with the notice and duty to assist
provisions contained in the new law. In addition, because the RO
has not yet considered whether any additional notification or
development action is required under the new law and regulations,
it would be potentially prejudicial to the appellant if the Board
were to proceed to issue a decision at this time. See Bernard v.
Brown, 4 Vet. App. 384 (1993).

The Board has reviewed the claims folder and identified certain
assistance that must be rendered to comply with the change in the
law.

2 -

The veteran contends that she suffered neck and back injuries in
motorcycle accident during service. Service medical records include
references to a motorcycle accident in November 1974; however, the
veteran's complaints at that time were limited to her left knee.
Service medical records are silent for any findings or complaints
regarding the low back or neck.

Post-service medical records include reports of August 1994 VA x-
ray studies which yielded findings of minimal intervertebral disc
space narrowing noted at the C5-C6 level, and borderline
intervertebral disk space narrowing at the L5-S1 level. The
radiologist noted that there was a "question" of some minimal old
healed traumatic residual involving C6.

Post-service medical records also include private treatment reports
referable to the veteran's back and neck complaints. Included
within those records are notations of post-service work-related
back injuries. See, e.g., the July 1994 report from Kenneth E.
Wood, M.D., of Charlotte Orthopedic Specialists, as well as the
March 1978 report from Gaston Orthopedic Clinic detailing a back
injury while lifting a patient at a nursing center. The record @er
shows that the appellant is disabled due to a somatoform disorder.

The evidence currently of record does not a medical opinion on the
etiology of the veteran's claimed conditions and to date, she has
not been afforded a VA examination in connection with the claim. A
decision on the question of service connection requires a medical
determination which must be made from the entire record, without
resort to independent medical judgment by the Board. Colvin v.
Derwinski, 1 Vet. App. 171 (1991). Thus, a remand, to include an
examination and opinion based on the record, is warranted.

The Board also takes this opportunity to inform the veteran that
evidence necessary to substantiate her claim includes competent
medical evidence that any currently demonstrated back or neck
disorder is related to service. In this regard, the Board has
instructed the RO to afford the veteran a VA examination, to
include an opinion as to the likely etiology of the claimed back
and neck disorders. On remand, the

3 -

veteran should be afforded the opportunity to submit any additional
medical evidence in support of her claim. See 66 Fed. Reg. 45,630
(Aug. 29, 2001) (to be codified at 38 C.F.R. 3.159(b)).

In light of the foregoing, the claim is REMANDED to the RO for the
following action:

1. The RO should contact the veteran and notify her of the need to
submit competent medical evidence in support of her assertions that
she is currently suffering back and neck disorders which are
related to service.

2. The RO should take appropriate steps to contact the veteran in
order to obtain the names and addresses of all medical care
providers who have treated her for back and/or neck complaints
since 1996. After securing any necessary release, the RO should
attempt to obtain copies of all records from the identified
treatment sources. If, after making reasonable efforts to obtain
any named records the RO is unable to secure same, the RO must
notify the appellant and (a) identify the specific records the RO
is unable to obtain; (b) briefly explain the efforts that the RO @e
to obtain those records; and (c) describe any further action to be
taken by the RO with respect to the claim. The RO is reminded that
under the Veterans Claims Assistance Act of 2000 and recently
promulgated regulations continued and repeated efforts to secure
government records are required until such efforts are shown to be
futile. The appellant must then be given an opportunity to respond.

3. The veteran should be afforded a VA orthopedic examination to
determine the current nature and etiology of any diagnosed back or
neck disorder. The

4 -

examiner must review the claimsfolder, including a copy of this
REMAND, and perform all indicated tests and studies. Following the
examination and study of the case, the examiner is to provide an
opinion as to whether it is at least as likely as not that any
currently disposed back or neck disorder is related to the in-
service motorcycle accident or otherwise to service. In offering
the opinion, the examiner should address the effect of the post-
service work related back injuries. A complete rationale for any
opinion expressed must be provided.

4. The veteran is hereby notified that it is her responsibility to
report for any scheduled examinations and to cooperate in the
development of the claim. The consequences for failure to report
for a VA examination without good cause may include denial of the
claim. 38 C.F.R. 3.158, 3.655 (2000). In the event that the veteran
does not report for the aforementioned examinations, documentation
should be obtained which shows that notice scheduling the
examinations was sent to the last known address. It should also be
indicated whether any notice that was sent was returned as
undeliverable.

5. Following completion of the foregoing, the RO must review the
claims folder and ensure that all of the foregoing development
actions have been conducted and completed in full and ensure that
all notification and development action required by the Veterans
Claims Assistance Act of 2000 and recently promulgated regulations
is completed. If any development of any claim is incomplete,
including if the requested examinations were not conducted by the
appropriate

5 -

physicians, or do not include all test reports, special studies or
opinions requested, appropriate corrective action is to be taken.

6. Thereafter, the RO should again review the veteran's claims. If
any benefit sought on appeal remains denied, she and her
representative should be furnished a supplemental statement of the
case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2001)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

DEREK R. BROWN 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2001), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not

6 -

constitute a decision of the Board on the merits of your appeal. 38
C.F.R. 20.1100(b) (2000).

- 7 -



